Citation Nr: 1131044	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  06-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 (PTSD) and April 2008 (diabetes) decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded the issue of entitlement to service connection for PTSD for further evidentiary development, to include obtaining any additional treatment records identified by the Veteran and providing him with an examination.  A PTSD examination was furnished in October 2010.  It does not appear that a supplemental statement of the case (or rating decision) has been issued since the Board's September 2009 remand on this issue.  However, the Board is granting the claim for service connection for PTSD; thus, there is no prejudice to the Veteran in the Board addressing this claim prior to readjudication by the agency of original jurisdiction.    


FINDINGS OF FACT

1.  The Veteran's claimed stressor is verified by the citation for the Army Commendation Medal with "V" device he received in May 1966.  

2.  Multiple medical practitioners have diagnosed the Veteran with PTSD as a result of his verified in-service stressor.  

3.  The Veteran served in the Republic of Vietnam.

4.  A private medical provider confirms that the Veteran has been diagnosed with diabetes mellitus.  




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determinations in this case, no further discussion of VCAA compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Further discussion of the amendment is unnecessary in this case as the Veteran's claimed stressor is verified by the citation for the Army Commendation Medal with "V" device he received in May 1966.  As such, the Board finds that he participated in combat.
 
In this case, the Veteran asserts that he has PTSD as a result of traumatic experiences while serving in Vietnam.  Specifically, he recalls an event where his convoy was ambushed and he had to fight through enemy forces to call for help.  In May 1966 the Veteran was awarded the Army Commendation Medal with "V" device for his action against enemy forces after his convoy was attacked by the enemy.  Thus, not only does the receipt of this medal reflect that the Veteran was in combat, the award citation also verifies the very event which he has claimed as his in-service stressor.  Therefore, the remaining question is whether the Veteran has PTSD as a result of this incident.  

A VA opinion was obtained in July 2006.  The psychologist opined that the Veteran did not meet the criteria for a diagnosis of PTSD as he did not report experiencing intense fear, helplessness, or horror at the time of the stressful incident and because he did not display clinically significant impairment in such important areas as work, family, or other areas of healthy living.  

The July 2006 VA opinion is outweighed by VA and private medical opinions to the contrary.  The Veteran was diagnosed with PTSD by a private psychologist in December 2005.  VA treatment records also show diagnoses of PTSD by a nurse practitioner, PTSD therapist, clinical psychologist, and psychiatrist.  These diagnoses are based on the verified stressor.  Of note, after an October 2010 VA examination, a VA clinical psychologist explained that it is not unusual for veterans suffering from mild to moderate PTSD to function relatively successfully in various aspects of life.  The psychologist opined that PTSD and associated depression had caused clinically significant distress or impairment in social, occupational, or other important areas of functioning in the Veteran's life.  The PTSD therapist noted that the Veteran mentioned the ambush event and "knowing I was going to die" during the encounter.  The Veteran also reportedly admitted to feeling helplessness during the event.

Given the above, the Board finds that with resolution of reasonable doubt in the Veteran's favor, service connection for PTSD is warranted as competent medical evidence reflects that the Veteran has been diagnosed with PTSD as a result of traumatic experiences during his service in Vietnam. 

II. Diabetes Mellitus

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) including diabetes mellitus will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service in the Army included service in Vietnam.  He is presumed to have been exposed to an herbicide agent during that service.

VA treatment records show a diagnosis of high glucose.  However, diabetes mellitus is repeatedly present in the Veteran's VA problem list.  

The Veteran was afforded a VA examination in March 2008.  The examiner reported that at that time he was unable to diagnose the Veteran with diabetes as he did not have 2 fasting blood glucose tests over 126.  However, the Veteran's private physician verified that the Veteran was diabetic in an August 2008 letter.  The private physician reported that the Veteran's diabetes was kept in control with diet and exercise.  The Board notes that diabetes mellitus warrants a 10 percent rating when it is manageable by a restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran has diabetes mellitus.  As the Veteran served in Vietnam and is presumed to have been exposed to herbicides and has developed diabetes mellitus manifest to a degree of 10 percent disabling following discharge from service, service connection for diabetes mellitus is warranted.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).


ORDER

Service connection for PTSD is granted.

Service connection for diabetes mellitus is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


